Citation Nr: 1339911	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-09 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. All, Associate Counsel







REMAND

The Veteran performed active military service from May 1969 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, granted service connection for bilateral hearing loss and evaluated it as noncompensably disabling, effective from December 31, 2009.

The Veteran contends that his service-connected hearing loss is more disabling than currently evaluated.  After a review of the claims file, the Board finds that a remand of the Veteran's claim is required to allow for further development of the record.

The Veteran was afforded a VA audiological examination in March 2010, the report of which noted the following pure tone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
50
70
LEFT
20
20
10
50
70

Speech recognition was 94 percent for the right ear and 98 percent for the left ear based on the Maryland CNC Test.  The examiner offered a positive nexus opinion connecting the Veteran's hearing loss to service on a more likely than not basis.  The examiner, however, failed to discuss the impact of the Veteran's hearing impairment on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

In his November 2010 notice of disagreement (NOD), the Veteran stated that his bilateral hearing loss has "affect[ed his] daily life, work, comprehension and communications."  He related that he often has to ask others to repeat what they say to him and indicated that his hearing loss has also created potential safety issues.  See also May 2011 VA Form 646.

In response to his NOD, the Veteran underwent a second VA audiological examination in February 2011.  The examination report noted the following pure tone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
40
70
LEFT
25
20
10
55
70

Speech recognition was 92 percent for the right ear and 92 percent for the left ear based on the Maryland CNC Test.  The examination report contained the objective test results, but again provided no discussion or comment on the severity of the Veteran's hearing loss disability or its impact on his occupational functioning and daily activities.

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).  Although hearing loss is rated based on audiologic test results, the Martinak case requires additional assessments by the examiners.  Therefore, the examination reports are inadequate.  Because the Board is bound by the medical evidence of record and is precluded from arriving at its own unsubstantiated medical conclusions, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  (

Therefore, the Board finds that the agency of original jurisdiction must afford the Veteran another audiological examination to determine the current severity of his service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to ascertain the severity of his bilateral hearing loss.  Audiometric testing and speech discrimination testing by use of the Maryland CNC test should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail. 

Also, the examiner must provide an opinion as to any impact that the Veteran's bilateral hearing loss has on his ability to work and his daily activities. 

In offering an opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it complies with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Following completion of the above, readjudicate the issue on appeal and address whether a referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

